September 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    W. GARRY WALDROP DDS, INC. D/B/A LIFETIME DENTAL CARE,
                          Appellant

NO. 14-15-00747-CV                          V.

      GREGORY PHAM, JOHN MA, AND RAYMOND DAO, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Gregory
Pham, John Ma, and Raymond Dao, signed July 1, 2015, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Gregory Pham, John Ma, and Raymond Dao.

      We further order this decision certified below for observance.